NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

CLIFTON KEITH JONES,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D17-5104
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Debra Johnes
Riva, Judge.

Clifton Keith Jones, pro se.


PER CURIAM.

              Affirmed. See Wright v. State, 911 So. 2d 81 (Fla. 2005); Jones v. State,

202 So. 3d 417 (Fla. 2d DCA 2016) (table decision); Jones v. State, 156 So. 3d 1091

(Fla. 2d DCA 2014) (table decision); Smart v. State, 124 So. 3d 347 (Fla. 2d DCA

2013); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000); Williams v. State, 734 So.

2d 1113 (Fla. 2d DCA 1999).



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.